NUMBER 13-21-00113-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


YISEL RODRIGUEZ,                                                            Appellant,

                                           v.

RAFAEL RODRIGUEZ &
WIFE NINFA RODRIGUEZ,                                                       Appellees.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                                      ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This is an interlocutory appeal of a temporary injunction in a trespass to try title

case. The order on appeal, dated April 13, 2021, provides in relevant part that appellant

Yisel Rodriguez and her family must vacate the subject property within forty-five days.
Appellant has filed a “Verified Motion for Emergency Relief” in which she asks this Court

to stay the trial court’s April 13, 2021 order pending resolution of the appeal. She argues

that the trial court refused to hear testimony and evidence at the temporary injunction

hearing and that, without a stay, she and her family will be irreparably harmed as they will

become homeless if they are forced to vacate the property.

       Pursuant to our request, appellees filed a response to appellant’s motion. In their

response, appellees note that the April 13, 2021 order also directs appellees to vacate

the subject property.

       Texas Rule of Appellate Procedure 29.3 provides:

       When an appeal from an interlocutory order is perfected, the appellate court
       may make any temporary orders necessary to preserve the parties’ rights
       until disposition of the appeal and may require appropriate security. But the
       appellate court must not suspend the trial court’s order if the appellant’s
       rights would be adequately protected by supersedeas or another order
       made under Rule 24.

TEX. R. APP. P. 29.3. Appellant’s motion does not address whether supersedeas or

another order made under Rule 24 would be adequate to protect her rights until

disposition of the appeal. In this regard, we note that Rule 24 explicitly contemplates that

enforcement of an order for the recovery of real property may be suspended by the filing

of a supersedeas bond or deposit in lieu thereof. See TEX. R. APP. P. 24.1(f), 24.2(a)(2).

Moreover, while an interlocutory appeal is pending, the trial court retains jurisdiction and

may make further orders as authorized by statute. See TEX. R. APP. P. 29.5. In light of the

above, we cannot conclude that supersedeas or another order made under Rule 24 would

be inadequate to preserve appellant’s rights.

       Having reviewed appellant’s motion, appellees’ response, and the record, we

conclude appellant has not shown herself entitled to the emergency relief sought.


                                             2
Accordingly, appellant’s “Verified Motion for Emergency Relief” is DENIED. The appeal

will proceed in accordance with the briefing schedule for accelerated appeals. See TEX.

R. APP. P. 38.6. Nothing herein shall be construed as restricting appellant’s right to seek

suspension of enforcement of the subject order according to Rule 24.


                                                                      PER CURIAM

Delivered and filed on the
7th day of May, 2021.




                                            3